Mr. Justice Robb
delivered the opinion of the Court:
We think the above affidavit was sufficient, under the rule announced in Codington v. Standard Bank, 40 App. D. C. 409, and Hazen v. Van Senden, 43 App. D. C. 161. The fraudulent representations are fully set forth, and it is unequivocally averred that the plaintiff, when he took the note, knew of the conditions under which it had been procured. This is not a statement on information and belief, but a statement of fact.
The judgment must be reversed, with costs, and the ease remanded for further proceedings. Reversed and remamded.